IN THE SUPREME COURT OF MISSISSIPPI

                           NO. 2002-CA-02009-SCT

PRE-PAID LEGAL SERVICES, INC., HARLAN C.
STONECIPHER, BROOKS WERKHEISER, DYRE
LAW FIRM, PLLC AND ARNOLD D. DYRE

v.

JOAN BROWNLOW, ET AL.


DATE OF JUDGMENT:                 10/31/2002
TRIAL JUDGE:                      HON. MARGARET CAREY-McCRAY
COURT FROM WHICH APPEALED:        LEFLORE COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANTS:         RICHARD L. JONES
                                  ROBERT L. GIBBS
                                  ANNE CLARKE SANDERS
                                  ANDREA LA'VERNE FORD EDNEY
                                  TESELYN AFRIQUE MELTON
                                  BRIAN CRAIG KIMBALL
                                  JOHN BENTON CLARK
                                  ERNEST G. TAYLOR
                                  SHANDA L. LEWIS
                                  C. MICHAEL ELLINGBURG
ATTORNEYS FOR APPELLEES:          J. BRAD PIGOTT
                                  J. DOUGLAS MINOR
                                  BARRY W. GILMER
NATURE OF THE CASE:               CIVIL - CONTRACT
DISPOSITION:                      AFFIRMED AND REMANDED - 06/10/2004
MOTION FOR REHEARING FILED:
MANDATE ISSUED:



     BEFORE WALLER, P.J., EASLEY AND DICKINSON, JJ.

     WALLER, PRESIDING JUSTICE, FOR THE COURT:
¶1.     For the reasons stated in Pre-Paid Legal Services, Inc. v. Battle, 2004 WL 636292 (Miss.

2004), we affirm the trial court's grant of partial summary judgment and declaratory judgment finding that

the plaintiffs' claims are not subject to arbitration. In Battle, we determined that there was not a valid,

binding arbitration agreement contained in the pre-paid legal expense agreement. We find that an average

citizen would not realize that he or she is giving up his or her right to a trial by jury under the broad, general

language contained in the pre-paid legal expense agreement. Therefore, we affirm the trial court's judgment

and remand this case for further proceedings consistent with this opinion.

¶2.     AFFIRMED AND REMANDED.

    SMITH, C.J., EASLEY, CARLSON, GRAVES AND DICKINSON, JJ., CONCUR.
COBB, P.J., DISSENTS WITHOUT SEPARATE WRITTEN OPINION. DIAZ AND
RANDOLPH, JJ., NOT PARTICIPATING.




                                                        2